UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BERNADETTE SKORUPSKA,

                            Plaintiff,

                     -v.-
                                                       20 Civ. 2831 (KPF)
525 WEST 52 PROPERTY OWNER LLC,
                                                            ORDER
CITY OF NEW YORK, PHIPPS HOUSES
SERVICES, INC., and TACONIC
MANAGEMENT LLC,

                            Defendants.

KATHERINE POLK FAILLA, United States District Judge:

      The pretrial conference in this matter scheduled for May 7, 2021, at

10:00 a.m. is ADJOURNED to the same date at 10:30 a.m. The conference will

proceed by video. Access instructions will be provided in advance of the

conference.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.

      SO ORDERED.

Dated: May 4, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
